Citation Nr: 1808912	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  11-30 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran had active military service from February 1984 to January 1988 and from February 1990 to April 2008.

A July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) denied service connection for depression.  The Veteran appealed this claim to the Board of Veterans' Appeals (Board/BVA).

In January 2013, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A copy of the hearing transcript has been associated with the claims file, so is of record.

In November 2014, the Board characterized the claim as one for entitlement to service connection for an acquired psychiatric disorder (pursuant to the guidance of Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration.

The Board sees that the Veteran submitted statements from two private medical providers in May 2015 in support of his claim for service connection.  Although these supporting medical opinions were submitted after the issuance of the most recent Supplemental Statement of the Case (SSOC) that the Veteran received on remand, there was a waiver attached from the Veteran's representative (dated in April 2015) allowing the Board to consider these opinions in the first instance.  See 38 C.F.R. § 20.1304(c) (2017).


FINDING OF FACT

The evidence is at least in relative equipoise, meaning about evenly balanced for and against the claim, as to whether the Veteran's acquired psychiatric disorder, diagnosed as depression during the period of claim, was caused or permanently worsened by his service-connected disabilities (including obstructive sleep apnea, cervical spine degenerative disc disease, thoracolumbar spine degenerative disc disease, and tension headaches).


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria are met for entitlement to service connection for an acquired psychiatric disorder (diagnosed as depression) as secondary to, meaning proximately due to, the result of, or being aggravated by, his service-connected disabilities (including obstructive sleep apnea, cervical spine degenerative disc disease, thoracolumbar spine degenerative disc disease, and tension headaches).  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The Board is granting in full the benefit sought on appeal - namely, service connection for an acquired psychiatric disorder.  Consequently, the Board need not discuss whether there has been compliance with the duties to notify and assist for this claim.  Even if the Board assumed, for the sake of argument, that there has not been compliance, then this still would be inconsequential and, thus, ultimately amount to no more than nonprejudicial, i.e., harmless, error.  38 C.F.R. § 20.1102 (2017); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on an individual case-by-case basis, and must be outcome determinative of a claim).

Legal Criteria and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to direct service connection generally requires having competent and credible evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection is permissible, as well, on a secondary basis for a current disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2017).  A finding of secondary service connection requires competent and credible evidence linking the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

To meet the requirement of having a current disability for service connection (either on a direct or a secondary basis), the evidence must show that at some point during the appeal period, the Veteran has had the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Here, the Veteran contends that he has an acquired psychiatric disorder that began after his service discharge and is secondary to his service-connected disabilities.  He is service-connected for the following disabilities: obstructive sleep apnea; right eye postoperative cataract, left eye cataract, and bilateral eye vitreous floaters and pigment dispersion syndrome with pigmentary iris degeneration; cervical spine degenerative disc disease; hiatal hernia with gastroesophageal reflux disease (GERD) and gastritis; thoracolumbar spine degenerative disc disease; right shoulder tendon rotator cuff tear; chronic conjunctivitis; benign prostatic hypertrophy (BPH); periodic limb movement disorder and restless leg syndrome; and tension headaches.

His service treatment records do not document any diagnosis or treatment of an acquired psychiatric disorder during his active military service.  His psychiatric state was evaluated as normal at his December 2007 service separation examination.

A January 2009 Army Medical Center treatment record noted that the Veteran's mood was dysthymic and depressed, and he was assessed with depression and prescribed Sertraline (Zoloft).  An August 2009 Army Medical Center treatment record noted that he was taking Zoloft for depression "resulting from reduced libido as well a[s] from recent retirement."  Since the date of filing his claim for service connection for an acquired psychiatric disorder in December 2009, the medical evidence of record (including VA treatment records and Army Medical Center treatment records) documents that he was diagnosed with depression, dysthymic disorder, and adjustment disorder with depression and anxiety throughout the period prior to undergoing a lumbar spine surgery in November 2011 (at which time a device was implanted in his spine to manage the pain from his service-connected thoracolumbar spine degenerative disc disease).  A December 2011 VA treatment record noted that his mood was still depressed but stable since his low back surgery.

There is no probative evidence of record to support a finding that an acquired psychiatric disorder (including any diagnosed during the period of the current claim, namely depression, dysthymic disorder, and adjustment disorder with depression and anxiety) was incurred during the Veteran's service.  As mentioned above, an August 2009 Army Medical Center treatment record noted that he was taking Zoloft for depression resulting in part "from recent retirement" - but this does not indicate that any incident of active duty service led to his depression or that his depression began during such service.  An August 2011 VA treatment record noted that the Veteran had a history of adjustment disorder with mood anxiety disturbance "after leaving [the] military in 2008 and taking up an office job" - as such, this indicates that the Veteran's psychiatric symptoms began after he separated from military service.  Furthermore, as also noted above, the Veteran himself has asserted that he did not develop any symptoms of an acquired psychiatric disorder until after his service discharge.  In a March 2015 statement, he explained that transitioning from active duty to civil service "was actually a stress reliever."

However, even though there is no probative evidence of record to support a finding that an acquired psychiatric disorder (including any diagnosed during the period of the current claim) was incurred in service, nevertheless, there is probative (meaning competent and credible) evidence establishing the required link between the Veteran's depression (diagnosed during the period of the current claim) and his service-connected disabilities (specifically including obstructive sleep apnea, cervical spine degenerative disc disease, thoracolumbar spine degenerative disc disease, and tension headaches), as follows:
      
First, a January 2010 VA treatment record noted the Veteran's complaint of depression secondary to low testosterone/lack of sex drive and decreased engagement in pleasurable activities (i.e., golf, jogging) due to back pain [the Veteran is service-connected for thoracolumbar spine degenerative disc disease], and the VA medical providers (a psychology intern and a clinical psychologist) opined that the Veteran appeared to be suffering from depressed mood secondary to issues of sexual disinterest/dysfunction/low testosterone levels, as well as sleep problems due to sleep apnea [the Veteran is service-connected for obstructive sleep apnea].  A diagnosis was rendered at that time in January 2010 of "Rule out Adjustment Disorder with Depressed Mood versus MDD [Major Depressive Disorder]."

Next, a September 2010 VA treatment record noted an assessment of adjustment disorder with anxiety and depression, due to the Veteran's physical pain problems and "inability to exercise as before."  In a subsequent September 2010 VA treatment record, it was noted that the Veteran did not (in the past or present) meet the criteria for MDD, but that he did meet the criteria for dysthymic disorder, and the VA medical provider (a psychiatrist) opined: "He wants to do his former activities but c[a]nnot due to physical injuries.  This was the stressor that started the depression."

Furthermore, in a May 2015 statement, a private psychiatrist opined that, based upon a review of the evidence of record and a standard psychiatric evaluation of the Veteran: "[I]t appears that he suffered from Depression during the 2009 to 2011 time frame, and that this Depression was caused or aggravated by his chronic pain, insomnia, and low energy of his service-connected disabilities."  For rationale, the private psychiatrist noted that during the aforementioned time period, multiple physicians had diagnosed the Veteran with some form of depression; that such depression did not resolve until after his back surgery in 2011 (which significantly decreased his chronic pain); and that the depression he suffered from 2009 to 2011 "was essentially an Adjustment Disorder in response to the stress of the chronic, disabling general medical conditions of chronic neck and back pain [the Veteran is service-connected for cervical spine degenerative disc disease and for thoracolumbar spine degenerative disc disease], headaches [the Veteran is service-connected for tension headaches], and insomnia, and their precluding him from doing things he used to do and enjoy....In the case of [the Veteran], the extensiveness, the intensity, and the duration of the adjustment reaction were so great that they qualified him for a diagnosis of Major Depressive Disorder."

Finally, in a May 2015 private psychiatric examination report, a different private psychiatrist reviewed the Veteran's medical history, including how he had presented to his primary care provider with depressive symptoms shortly after being told (in 2008) that he could never run again and when he was in chronic pain, his sleep was disturbed, and he could no longer participate in the same physical or social activities that he used to engage in.  The private psychiatrist noted that "Non-heritable components" and risk factors for depression included sleep apnea [the Veteran is service-connected for obstructive sleep apnea], persistent insomnia, loss of sexual function, low testosterone, chronic pain, life-altering medical conditions, loss of physical function, and loss of a support network, and opined: "In this case the depressive syndrome clearly followed [the Veteran's] medical problems, both temporally and experientially."  The private psychiatrist further noted that the Veteran's retirement from the military in 2008 "appears to have had a largely positive impact.  His (service-connected) medical problems have had a clearly negative impact.  It is highly unlikely that retirement contributed to his depressive syndrome.  It is manifestly clear however, that his service-connected disabilities played a causal role."

Although the record also contains some evidence weighing against the claim, specifically, medical opinions from VA examiners in September 2011 (noting no current acquired psychiatric disorder diagnoses - specifically, that the Veteran did not meet the criteria for a diagnosis of MDD - and therefore opining that any claimed condition is less likely than not proximately due to or the result of a service-connected condition) and March 2015 (noting no current acquired psychiatric disorder diagnoses, and opining that any such disorders diagnosed during the period of claim - including depression, dysthymic disorder, and adjustment disorder with depression and anxiety - were not caused by or a result of any of the Veteran's service-connected conditions because the "etiology of mood and anxiety disorders is organic related to brain chemistry" and were not aggravated by any service-connected conditions), the Board finds these VA opinions less persuasive, so less probative, since not accompanied by adequate explanatory rationale.  See Hernandez-Torens v. West, 11 Vet. App. 379, 382 (1998) (stating that the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).  Indeed, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Here, then, the evidence is at least in relative equipoise, meaning about evenly balanced for and against the claim, if not more favorable to the claim, as concerning whether an acquired psychiatric disorder diagnosed during the period of the current claim (specifically, depression) was caused or aggravated by the Veteran's service-connected disabilities (specifically, obstructive sleep apnea, cervical spine degenerative disc disease, thoracolumbar spine degenerative disc disease, and tension headaches).  And in this circumstance the claim must granted with resolution of this reasonable doubt in his favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) ("a [V]eteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."); see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. at 49.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder (diagnosed as depression) is granted.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as depression during the period of the current claim, is granted since it is secondary to the service-connected disabilities of obstructive sleep apnea, cervical spine degenerative disc disease, thoracolumbar spine degenerative disc disease, and tension headaches.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


